Order, Family Court, New York County (Jody Adams, J.), entered on or about November 27, 2012, which, after a hearing, awarded joint legal custody of the child to the parties, with primary physical custody to petitioner mother, and with liberal visitation to respondent father, including overnight visits every other weekend, unanimously affirmed, without costs.
A sound and substantial basis in the record supports the determination that the child’s best interests are met by the award of joint legal custody (see Eschbach v Eschbach, 56 NY2d 167, 171-172 [1982]). The court considered the appropriate factors, and determined that the parties had conducted themselves with *637civility toward one another, reached compromises regarding visitation schedules, and generally set aside personal feelings for the sake of the child (see Juneau v Juneau, 206 AD2d 647 [3d Dept 1994]). Moreover, the record does not reflect that there had been any disputes between the parties over any major issue concerning the child, nor that the parties’ relationship was marked by such acrimony or mistrust that joint custody would not be a viable option (compare Lubit v Lubit, 65 AD3d 954 [1st Dept 2009], lv denied 13 NY3d 716 [2010], cert denied 560 US —, 130 S Ct 3362 [2010]).
Furthermore, the record does not support the mother’s argument that the court’s award of overnight visitation to the father was not in the best interests of the child.
We have considered the mother’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ.